—Appeal by the defendant from a judgment of the County Court, Westchester County (Cirigliano, J.), rendered June 17, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in denying the defendant’s request for a missing witness charge because, inter alia, the defendant failed to establish that the witness in question would naturally have been expected to testify favorably to the prosecution (see, People v Gonzalez, 68 NY2d 424, 428). O’Brien, J. P., Joy, Krausman and Goldstein, JJ., concur.